                                                                                 DEC 11 2019
                                                                         CLERK U.S. DISTRICT COURT
                                                                        WEST. DIST. OF PENNSYLVANIA

                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT PENNSYLVANIA


IN RE:    DISPOSAL OF JUROR PAYMENT RECORDS                          Misc. No. 06-211
          FOR CALENDAR YEARS 2010 AND 2011




                             ~           ORDER

         AND NOW, this \ \ day o f ~                        , 2019, in accordance with Volume

10, Chapter 6 of the Guide to Judiciary Policy, IT IS HEREBY ORDERED AND

DIRECTED that all financial payment information generated and maintained by the jury office

for payment of fees and expenses as they relate to juror service for calendar years 2010 and

2011 are to be disposed of in accordance with and as outlined in the Records Disposition

Schedule 2.E.1 (attached).




                                  Chief Judge, U.S. District Court
